      Case 2:12-cv-00555-DGC Document 750 Filed 09/08/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Mark Smilovits, Individually and on Behalf       No. CV-12-00555-PHX DGC
     of All Others Similarly Situated,
10                                                    ORDER
                   Plaintiff,
11
     v.
12
     First Solar, Inc., Michael J. Ahearn, Robert
13   J. Gillette, Mark R. Widmar, Jens
     Meyerhoff, James Zhu, Bruce Sohn and
14   David Eaglesham,
15                 Defendants.
16
17         Class Counsel Robbins Geller Rudman & Dowd LLP moves for an award of
18   $1,900,000 in attorneys’ fees from the $19,000,000 settlement obtained by opt-out
19   Plaintiffs Maverick Fund, L.D.C., Maverick Fund USA, Ltd., Maverick Fund II, Ltd.,
20   Maverick Neutral Fund, Ltd., Maverick Neutral Levered Fund, Ltd., Maverick Long Fund,
21   Ltd., and Maverick Long Enhanced Fund, Ltd. (collectively, “Maverick”). The motion is
22   fully briefed and oral argument was held today. The Court will deny the motion.
23         The Court previously entered an order establishing a set-aside account for possible
24   fee awards from opt-out settlements. Doc. 669. The Court stated that it would “make an
25   independent determination of the reasonableness of fees to be awarded any counsel from
26   the Account. Consistent with 15 U.S.C. § 78u-4(a)(6), the Court will ensure that the total
27   attorneys’ fees and expenses awarded by the Court to Class Counsel, from any source
28
      Case 2:12-cv-00555-DGC Document 750 Filed 09/08/20 Page 2 of 2



 1   including the Account, shall not exceed a reasonable percentage of the amount of any
 2   damages and prejudgment interest actually paid to the Class.” Id. at 7.
 3          The Class Action settled for $350 million, and the Court awarded Class Counsel
 4   $65,905,000 in attorneys’ fees (18.83% of the settlement amount) and $5,263,516.69 in
 5   expenses, with interest. Doc. 731 at 2. The Court found these amounts fair, reasonable,
 6   and appropriate. Id. The Court learned from Class Counsel’s fee application, and noted in
 7   its order awarding fees, that “the precise amount of the recovery – 18.83% of the settlement
 8   – is dictated by the fee agreement negotiated at the beginning of this case between Lead
 9   Counsel and Lead Plaintiffs, which are sophisticated entities.” Doc. 731 at 3. Class
10   Counsel received the maximum amount they were allowed under the fee agreement they
11   negotiated.
12          The Court concludes that the fees and expenses already paid to Class Counsel
13   constitute “a reasonable percentage of the amount of any damages and prejudgment interest
14   actually paid to the class.” 15 U.S.C. § 78u-4(a)(6). Class Counsel themselves established
15   the reasonableness of this percentage in their agreement with Lead Plaintiffs. Because the
16   PSLRA provides that “[t]otal attorneys’ fees and expenses awarded by the court to counsel
17   for the plaintiff class shall not exceed” a reasonable percentage (id.), and Class Counsel
18   themselves established the reasonableness of their percentage, the Court, in its discretion,
19   will not award more. Class Counsel have been well and fully paid for the work they did in
20   this litigation, including any work that may have benefitted Maverick.
21          IT IS ORDERED:
22          1.     Class Counsel’s application for additional attorneys’ fees (Doc. 737) is
23   denied. Money in the “First Solar Securities Class Action Fee and Expense Account” shall
24   be remitted pro rata to the opt-out plaintiffs from whose settlements it was withheld.
25          2.     The motion to seal (Doc. 742) is granted.
26          Dated this 4th day of September, 2020.
27
28


                                                -2-
